Name: Commission Regulation (EEC) No 1667/91 of 14 June 1991 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons until the end of the 1991/92 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 6 . 91 Official Journal of the European Communities No L 151 /65 COMMISSION REGULATION (EEC) No 1667/91 of 14 June 1991 fixing the minimum purchase price for lemons delivered for processing and the amount of the financial compensation after processing of such lemons until the end of the 1991/92 marketing year HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1991 /92 marketing year, the minimum price referred to in Article 1 (3) of Regulation (EEC) No 1035/77 is hereby fixed as follows : (ECU/100 kg net) Spain Portugal Other Member States 12,31 10,13 13,82 2. The minimum price shall be fixed for goods ex-producers' packing stations. Article 2 For the 1991 /92 marketing year, the financial compensa ­ tion referred to in Article 2 of Regulation (EEC) No 1035/77 is hereby fixed as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons ('), as last amended by Regulation (EEC) No 1 199/90 (2), and in particular Article 3 thereof, Whereas, pursuant to Article 1 (3) of Regulation (EEC) No 1035/77, the minimum price which processors must pay to producers is fixed at 105 % of the average withdrawal price, calculated in accordance with the first indent of Article 18 ( 1 ) (a) of Regulation (EEC) No 1035/72 (3), as last amended by Regulation (EEC) No 1603/91 (4) from the 1991 /92 marketing year ; whereas the minimum prices for Spain and Portugal are fixed respectively at 130% and 105% of the average withdrawal price ; Whereas, in accordance with Article 2 of Regulation (EEC) No 1035/77, the financial compensation cannot exceed the difference between the minimum purchase price referred to in Article 1 of that Regulation and the prices applying to the raw material in producer third countries ; Whereas the provisions applicable where a product harvested in Spain or Portugal is processed in another Member State should be specified owing to the varying amounts fixed for those Member States ; Whereas for the present marketing year the minimum purchase price and the amount of the financial compen ­ sation for the said products has already been fixed until 16 June by Commission Regulation (EEC) No 1442/91 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (ECU/100 kg net) Spain Portugal Other Member States 6,29 4,11 7,8 Article 3 The minimum price and the financial compensation applicable shall be those in force in the Member State in which the product was harvested. Article 4 This Regulation shall enter into force on 17 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 125, 19 . 5 . 1977, p. 3 . 0 OJ No L 119, 11 . 5. 1990, p. 61 . O OJ No L 118, 20 . 5 . 1972, p. 1 . (4) OJ No L 149, 14. 6. 1991 , p. 12. 0 OJ No L 137, 31 . 5 . 1991 , p. 32.